SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarterly Period Ended September 30, 2007 Commission File Number 0-12016 INTERFACE, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-1451243 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2859 PACES FERRY ROAD, SUITE 2000, ATLANTA, GEORGIA 30339 (Address of principal executive offices and zip code) (770) 437-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filerx Non-Accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Shares outstanding of each of the registrant's classes of common stock at November 2, 2007: Class Number of Shares Class A Common Stock, $.10 par value per share 55,257,433 Class B Common Stock, $.10 par value per share 6,489,769 INTERFACE, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets – September 30, 2007 and December 31, 2006 3 Consolidated Condensed Statements of Operations - Three Months and NineMonths Ended September 30, 2007 and October 1, 2006 4 Consolidated Statements of Comprehensive Income (Loss) – Three Months and Nine Months Ended September 30, 2007 and October 1, 2006 5 Consolidated Condensed Statements of Cash Flows – Nine Months Ended September 30, 2007 and October 1, 2006 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (IN THOUSANDS) SEPT. 30, 2007 DECEMBER 31, 2006 (UNAUDITED) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ 77,530 $ 109,157 Accounts Receivable, net 166,254 143,025 Inventories 124,432 112,293 Prepaid and Other Expenses 17,790 21,805 Deferred Income Taxes 7,070 6,829 Assets of Business Held for Sale 2,212 158,322 TOTAL CURRENT ASSETS 395,288 551,431 PROPERTY AND EQUIPMENT, less accumulateddepreciation 152,902 134,631 DEFERRED TAX ASSET 79,191 65,841 GOODWILL 140,599 135,610 OTHER ASSETS 55,290 40,827 TOTAL ASSETS $ 823,270 $ 928,340 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ 60,408 $ 49,542 Accrued Expenses 106,675 98,702 Liabilities of Business Held for Sale 1,520 22,934 TOTAL CURRENT LIABILITIES 168,603 171,178 LONG-TERM DEBT, less current maturities 7,169 SENIOR NOTES 175,000 276,365 SENIOR SUBORDINATED NOTES 135,000 135,000 DEFERRED INCOME TAXES 8,898 2,058 OTHER 65,709 63,839 TOTAL LIABILITIES $ 560,379 $ 648,440 Minority Interest 6,805 5,506 Commitments and Contingencies SHAREHOLDERS' EQUITY: Preferred Stock Common Stock 6,167 6,066 Additional Paid-In Capital 331,827 323,132 Retained Earnings (Deficit) (34,172 ) 5,217 Accumulated Other Comprehensive Income – ForeignCurrency Translation Adjustment (974 ) (12,847 ) Accumulated Other Comprehensive Income – PensionLiability (46,762 ) (47,174 ) TOTAL SHAREHOLDERS' EQUITY 256,086 274,394 $ 823,270 $ 928,340 See accompanying notes to consolidated condensed financial statements. - 3 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (IN THOUSANDS EXCEPT PER SHARE AMOUNTS) THREE MONTHS ENDED NINE MONTHS ENDED SEPT. 30, 2007 OCTOBER 1, 2006 SEPT. 30, 2007 OCTOBER 1, 2006 NET SALES $ 279,471 $ 234,221 $ 787,925 $ 655,539 Cost of Sales 181,542 154,309 514,543 431,995 GROSS PROFIT ON SALES 97,929 79,912 273,382 223,544 Selling, General and Administrative Expenses 63,179 54,377 181,558 153,832 Loss on Disposition – Specialty Products 1,873 OPERATING INCOME 34,750 25,535 89,951 69,712 Interest Expense 8,643 10,504 26,924 32,672 Other Expense 1,281 372 2,316 1,090 INCOME FROM CONTINUING OPERATIONS BEFOREINCOMETAXEXPENSE 24,826 14,659 60,711 35,950 Income Tax Expense 9,620 5,175 23,113 12,561 Income from Continuing Operations 15,206 9,484 37,598 23,389 Loss from Discontinued Operations, Net of Tax (6,650 ) (378 ) (68,660 ) (23,763 ) Loss on Disposal of Discontinued Operations, Net of Tax (1,723 ) NET INCOME (LOSS) $ 8,556 $ 9,106 $ (31,062 ) $ (2,097 ) Earnings (Loss) Per Share – Basic Continuing Operations $ 0.25 $ 0.18 $ 0.62 $ 0.44 Discontinued Operations (0.11 ) (0.01 ) (1.13 ) (0.45 ) Loss on Disposal of Discontinued Operations (0.03 ) Earnings (Loss) Per Share – Basic $ 0.14 $ 0.17 $ (0.51 ) $ (0.04 ) Earnings (Loss) Per Share – Diluted Continuing Operations $ 0.25 $ 0.17 $ 0.61 $ 0.43 Discontinued Operations (0.11 ) (1.11 ) (0.44 ) Loss on Disposal of Discontinued Operations (0.03 ) Earnings (Loss) Per Share – Diluted $ 0.14 $ 0.17 $ (0.50 ) $ (0.04 ) Common Shares Outstanding – Basic 60,711 53,454 60,448 53,175 Common Shares Outstanding – Diluted 61,860 55,070 61,590 54,750 See accompanying notes to consolidated condensed financial statements. - 4 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (IN THOUSANDS) THREE MONTHS ENDED NINE MONTHS ENDED SEPT. 30, 2007 OCT. 1, 2006 SEPT. 30, 2007 OCT. 1, 2006 Net Income (Loss) $ 8,556 $ 9,106 $ (31,062 ) $ (2,097 ) Other Comprehensive Income,Foreign Currency Translation Adjustment and Pension Liability Adjustment 5,817 4,104 12,285 15,575 Comprehensive Income (Loss) $ 14,373 $ 13,210 $ (18,777 ) $ 13,478 See accompanying notes to consolidated condensed financial statements. - 5 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) NINE MONTHS ENDED SEPT. 30, 2007 OCT. 1, 2006 OPERATING ACTIVITIES: Net loss $ (31,062 ) $ (2,097 ) Loss from discontinued operations 68,660 25,486 Income from continuing operations 37,598 23,389 Adjustments to reconcile income (loss) to cash used in operating activities: Loss on disposition of assets – Specialty Products 1,873 Depreciation and amortization 17,089 15,797 Deferred income taxes and other (7,161 ) Working capital changes: Accounts receivable (19,493 ) (21,304 ) Inventories (10,821 ) (23,671 ) Prepaid expenses 5,217 (2,512 ) Accounts payable and accrued expenses 12,479 2,939 Cash provided by (used in) continuing operations 43,942 (12,523 ) Cash provided by (used in) discontinued operations (1,884 ) 3,271 CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES: 42,058 (9,252 ) INVESTING ACTIVITIES: Capital expenditures (27,523 ) (19,676 ) Other (8,404 ) (4,395 ) Proceeds from sale of Fabrics businesses 60,732 28,837 Cash provided by investing activities of continuing operations 24,805 4,766 Cash used in discontinued operations (6,950 ) (3,343 ) CASH PROVIDED BY INVESTING ACTIVITIES: 17,855 1,423 FINANCING ACTIVITIES: Net borrowing of long-term debt 7,169 21,541 Repurchase of senior notes (101,365 ) (38,490 ) Proceeds from issuance of common stock 3,621 5,957 Dividends paid (3,683 ) Debt issuance costs (710 ) CASH USED IN FINANCING ACTIVITIES: (94,258 ) (11,702 ) Net cash used in operating, investing and financing activities (34,345 ) (19,531 ) Effect of exchange rate changes on cash 2,718 1,241 CASH AND CASH EQUIVALENTS: Net change during the period (31,627 ) (18,290 ) Balance at beginning of period 109,157 47,275 Balance at end of period $ 77,530 $ 28,985 See accompanying notes to consolidated condensed financial statements. - 6 - INTERFACE, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS NOTE 1 –
